Case: 17-11347      Document: 00514556297         Page: 1    Date Filed: 07/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-11347
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        July 16, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

CHRISTIAN DOMINIQUE SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-377-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Christian Dominique Scott appeals the revocation of his supervised
release and the resulting 10-month term of imprisonment and additional 50-
month term of supervised release. He argues that he was deprived of his due
process right to confrontation when the district court allowed Police Officer Jay
Dickason to testify about the Whataburger manager’s out-of-court statements
at his revocation hearing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11347    Document: 00514556297     Page: 2   Date Filed: 07/16/2018


                                 No. 17-11347

      We review a claim that the district court violated the constitutional right
to confrontation in a revocation proceeding de novo, subject to harmless error
analysis.   United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010).
“Harmless error is any error, defect, irregularity, or variance that does not
affect substantial rights. It arises when the mistake fails to prejudice the
defendant because it has not affected the outcome of the district court
proceedings.” United States v. Harper, 527 F.3d 396, 408 (5th Cir. 2008)
(internal quotation marks, brackets, and citations omitted).
      A defendant in a revocation hearing has a qualified right under the Due
Process Clause to confront and cross-examine adverse witnesses, which may
be disallowed upon a finding of good cause. United States v. Grandlund,
71 F.3d 507, 510 (5th Cir. 1995); FED. R. CRIM. P. 32.1(b)(2)(C). Even if we
assume arguendo that the district court erred in admitting the hearsay
testimony to find that Scott committed the new offense of assault-family
violence in violation of Texas Penal Code § 22.01(a)(1), the error was harmless.
See Minnitt, 617 F.3d at 332. Scott’s supervised release would have been
revoked even without the new offense violation of assault-family violence as
Scott pleaded true to using methamphetamine and failing to submit a urine
specimen for drug testing on 11 occasions. See 18 U.S.C. § 3583(g)(1) and (g)(3)
(stating that revocation is mandatory for the possession of a controlled
substance and the refusal to comply with drug testing). Thus, Scott cannot
show that the error affected his substantial rights. See Harper, 527 F.3d at
408; United States v. Nanda, 867 F.3d 522, 530 (5th Cir. 2017), cert. denied,
138 S. Ct. 1578 (2018) (This court may affirm the district court’s judgment on
any basis supported by the record.).
      To the extent that admission of the hearsay testimony affected the length
of his sentence, we have held that the right of confrontation does not apply to



                                       2
    Case: 17-11347    Document: 00514556297    Page: 3   Date Filed: 07/16/2018


                                No. 17-11347

the length of any resulting prison sentence. See United States v. Williams, 847
F.3d 251, 254 (5th Cir.), cert. denied, 138 S. Ct. 192 (2017). Therefore, the
district court’s judgment is AFFIRMED.




                                      3